Title: To George Washington from William Heath, 5 April 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West point April 5. 1781.
                        
                        I take the liberty to inclose the protest of a number of officers of Colonel Hazen’s regiment against the
                            conduct of Major Reid, in his defence before a general Court-martial some time since—it was presented to me during your
                            Excellency’s absence. As Major Reid has been and still is absent, nothing has been done respecting it.
                        While your Excellency was absent, a Capt. Simmons of Colo. Delancy’s corps left his corps, and was conducted
                            to me—he pretended to have been for some time friendly disposed to our cause—and that he had given some marks of it in his
                            treatment of certain persons, who were sent to Frogs-neck as spies—that he had finally taken the resolution to change
                            sides, &c. I said but little to him, having no opinion of such sort of people, but sent him to Governor Clinton.
                            Simmons having been an inhabitant of the state of New York before his appearing in arms against his country—and as he
                            pretended, wishing again to return to his allegiance—he soon returned from Albany, by permission of Governor Clinton, and
                            has even since been on or about the lines—has been endeavouring to raise a party of men to harrass the enemy—and has
                            intimated that he has expectations, that part of his officers and company would probably come off. The staunch friends to
                            our cause, who reside near the lines, express much uneasiness at his being there, and cannot put any confidence in him.
                            Indeed I think, unless there is the most perfect assurance that he is attached to our cause, it is a place by no means
                            proper to trust him. I should instantly order him away myself, was it not for the permission he has from the Governor;
                            which induces me to submit the matter to your Excellency’s consideration.
                        An officer from the water guard the last night informed me that Capt. Blanch of the Jersey militia, was on
                            saturday last two miles below Bergen town—and from the most critical observation he could make, could discover but four
                            square rigged vessels in the harbor of New York. I received no other intelligence or papers—expect some to day or to
                            morrow. I have sent orders for the gun boat to come up and take station agreeable to your directions off Fort Montgomery.
                        Nine men belonging to a company of artillery stationed at the redoubts on the east side of the river,
                            deserted the last night—they belong to Pennsylvania, as do the rest of the company. Whether they are gone to the enemy, or
                            towards Philadelphia is uncertain—it is thought the latter. Steps are taken to apprehend them if possible. I have the
                            honor to be With the greatest respect Your Excellency’s Most obedient servant,
                        
                            W. Heath
                        
                        
                            P.S. The inclosed from Capt. Fogg, was sent the last evening by Major Morrel. If the public allow a
                                reward for apprehending deserters, probably the persons mentioned by Capt. Fogg deserve it as much as any persons
                                whatever: and encouraging the militia below to detect deserters, may tend much to deter them from desertion.
                        
                        
                            W.H.
                        
                     Enclosure
                                                
                            
                                Sir
                                Fish Kill March 3. 1781—
                            
                            Having Perused with regret, and concern, a Late Performance, before a General Court Martial held at West
                                Point, whereof Colo. John Greaton was President, signed by Major James R. Reid of our Regiment, called his Defence, in
                                a Prosecution, at the Instance of Colo. Hazen, on Charges then Exhibited against him.
                            Shocked at the Indecent reflections, Illiberal Sentiments, and pointed Impeachments, contained in Major
                                Reids performance, foreign to the Charges, on which he was Prosecuted, Criminating a greater number of the Officers of
                                the Regiment, In which he holds a Commission, and in Consequence, finding ourselves sensibly affected, we are
                                necessarily oblidged, In Justice to Ourselves, to our Country, and to the service in which we are employed, to Declare
                                most Solemnly, that we Are, and ever have been, totally Ignorant, of the Aspertions, In his Defence Contained, and
                                that they are in General, so far from the Line of truth, that we find ourselves, obliged, to Decline doing any kind of
                                Military Duty, with, or under Major James R. Reid, unless, he shall support his assertions, at a public hearing: These
                                our sentiments, we beg you will Communicate, to his Excellency, or in his Absence, to the Next Commanding Officer, to
                                Colo. Hazen, and to Major Reid.
                            
                                
                                     
                                    Clement Gosselin Capt.
                                     
                                    Jos: Torrey Major
                                
                                
                                    
                                    Noah Lee Capt.
                                    
                                    O. Livea Capt.
                                
                                
                                    
                                    Antoine Paulint Capt.
                                    
                                    William Satterlee Capt.
                                
                                
                                    
                                    Willm Munson Capt.
                                    
                                    Richard Lloyd Capt.
                                
                                
                                    
                                    Benjamin Mooers Lt & Adjutt
                                    
                                    Germain Diormi Lieut.
                                
                                
                                    
                                    Alexander Ferriol Lieut.
                                    
                                    L. Martin Lieut.
                                
                                
                                    
                                    Francis Gilmant Lieut.
                                    
                                    Mk McPherson Ensign
                                
                                
                                    
                                    L. Gosselin Ensign
                                    
                                    Amable Boileau Ensign
                                
                            
                        
                        
                     Enclosure
                                                
                            
                                Worthy Sir,
                                Coldenham March 7th 1781
                            
                            I received a day or two ago a letter of which the Inclosed is a Copy. I have inclosed another to Col.
                                Hazen and shall Transmitt one to Major Reid by the first opportunity of which I request your Honor to inform me.
                            The decisive oppinion of the Subscribers must be new to You, tho the Subject matter on which they have
                                taken it could not have escaped You. It is not for me as matters stand to Determine, on the propriety, of the steps or
                                dictate measures: that rests, with your superior Knowledge & Understanding. I am sorry to say, that Major Reid
                                has so far departed from his millitary Character has to have endeavoured by his inflamatory Expressions to destroy
                                that Confidence the Commanding Officer of every Corps ought to possess. I have the Honor to be with perfect Esteem
                                & Regard Your most Obedt and Very Hble Servt
                            
                                Edwd Antill
                            
                        
                        
                     Enclosure
                                                
                            
                                Dear Sir
                                Bedford April 2d 1781
                            
                            By a Serjeant and four privates I send you two Prisoners, deserted from Capt. Hix’s company at the
                                Bridge—they were taken very early this Morning in a swamp by the Militia guard—acknowledge they left the bridge last
                                night, and when first taken, that they were going to the enemy—Names, John McCormick and Wm Boyd—That panic which
                                commonly attends desertion and other acts of Perjury seized them at the approach of two Militia men and one of them
                                without arms: they resigned without Opposition—The Address of the Captors viz. James King and Moses Crissy I think
                                deserves the Generals Notice—They claim a right to the Arms and Accoutrements The Claimants want the Arms and would
                                doubtless make good use of them; but a quantum would satisfy them which I tell them is the most they can expect—The
                                Bedford Militia are brave and firm, and deserve all the protection our Army can give them. hope therefore in a short
                                time our command will be enlarged to inable them to sleep with their wives at least once a week without fear—Such
                                Separations, should the War continue a Century, might prove fatal in point of Propagation—Mr Kipp is frequently up
                                with Parties of horse to the plains committing Acts of plunder and desolation and as warm Weather is coming on I feel
                                in some degree savage, and propose from some commodious lurking place to act a little Indian—such a mode of fighting,
                                however low in contending with an honourable enemy is well adapted to such spurious Corps.
                            I likewise send you a Lad quite unfit for my command—young and slack twisted at best; he could not be
                                prevailed on to stand Sentry last night but cry’d like a lusty fellow—he may serve to rock your
                                landlady’s cradle or guard the commissary’s stores—seems calculated to defend a Kegg of rum or a suet pudding equal to
                                any lad of his age. Your h’ble Servant
                            
                                Jere. Fogg Capt.
                            
                        
                        
                    